Per Curiam.

By the act of assembly of March 15, 1798, (Pat. 317; Griffith’s Treatise, 2nd edition, 111) constituting the courts for the trial of small causes, tribunals are erected, differing in some essential respects, both in their their organization and form of proceedings, from the ordinary courts of common law. By the 22d section of this act, the justice is directed to administer an oath to the jurors summoned before him, the form of which is prescribed, differing in no essential matter from the form of oath' usually taken by jurors in other courts. The only variance is, that the former is stated to be taken “ in the presence of Almighty God.” The object of the legislature is, to require the jurors to be sworn to the due administration of justice, and in a legal and binding form ; the precise words set forth are merely formal and directory. The end to be attained is the security of the suitors, which is not necessarily connected with any set form of oath. We 'consider the direction as substantially complied with.
On the other point the case is, if possible, clearer. A demand and refusal, in an action of trover, are the circumstances usually proved, from which the jury are directed to infer a conversion : they are only evidence of this fact. If an actual conversion is proved, however, the case is still stronger ;* it is no longer a matter of legal inference, but an actual fact. The judgment is unobjectionable, either in form or substance, and must be
Affirmed.

A tortious taking is, in itself, a conversion, and no subsequent demand is necessary in order to maintain an action of trover. 1 Sid. 264, Bruen v. Roe, and 15 John. 431, Farrington v. Payne, 2 Phil. Evi. 118. See further, as to what is a conversion, G Bac. Abr. title Trover, let. B. 2’Phil. Evi. 118, note.